      Case 3:20-cv-00056-N Document 1 Filed 01/09/20                 Page 1 of 8 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 Quentin Cody Lee, Individually and on            §
 Behalf of All Others Similarly Situated,         §
                                                  §
                        Plaintiff,                §
                                                  §
 v.                                               §
                                                  §     Civil Action No. _________________
 Megatel Homes, LLC,                              §
                                                  §              JURY DEMANDED
                        Defendant.                §
                                                  §
                                                  §
                                                  §
                                                  §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, Quentin Cody Lee, individually and on behalf of all others similarly situated, files

this First Complaint under the Fair Labor Standards Act (“FLSA”) against the above-named

Defendant and shows as follows:

                                     I.     NATURE OF SUIT

1.     The Fair Labor Standards Act (“FLSA”) was passed by Congress in 1938 to eliminate low

wages and long hours and to correct conditions that were detrimental to the health and well-being

of workers. To achieve its humanitarian goals, the FLSA establishes standards of minimum wages

and “limits to 40 a week the number of hours that an employer may employ any of his employees

subject to the Act, unless the employee receives compensation for his employment in excess of 40

hours at a rate not less than one and one-half times the regular rate at which he is employed.”

Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707 (1945) (discussing the FLSA’s minimum wage

and maximum hour protections generally); Walling v. Helmerich & Payne, 323 U.S. 37, 40 (1944)

(discussing the requirements of 29 U.S.C. § 207 (a)).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page - 1
     Case 3:20-cv-00056-N Document 1 Filed 01/09/20                  Page 2 of 8 PageID 2



2.     Defendant violated the FLSA by failing to pay its workers for all hours of work at the rates

required by the FLSA. Plaintiff routinely worked more than 40 hours per week but was not paid

overtime for doing this excessive work. Instead, Defendant misclassified its employees (“Plaintiff”

and “Class Members,” as defined below) as exempt from the protections of the FLSA and failed

to pay Plaintiff one-and-a-half times his regular rate of pay for all hours worked in excess of 40

hours per workweek. Rather, Defendant paid Plaintiff and the class members a salary plus bonuses

for nonexempt work and failed to pay them overtime pay for overtime work. Plaintiff brings this

action as a collective action pursuant to 29 U.S.C. § 216(b).

                                         II.     PARTIES

3.     Plaintiff Quentin Cody Lee is an individual who was employed by Defendant within the

meaning of the FLSA within the three-year period preceding the filing of this Complaint. His

consent to be a party in this action is attached as Exhibit A.

4.     Plaintiff and “Class Members” are Defendant’s current and former workers who were

misclassified as exempt from overtime, paid primarily on a salary plus bonus basis, and were not

paid overtime pay for overtime work as required by the FLSA.

5.     Defendant Megatel Homes, LLC (“Megatel”) is a company authorized to do business and

that does business in the state of Texas. It can be served with process through its registered agent,

Hesse & Hesse, PC, at 5560 Tennyson Parkway, Suite 250, Plano, Texas 75024 or wherever it

may be found.

                             III.    JURISDICTION AND VENUE

6.     This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page - 2
      Case 3:20-cv-00056-N Document 1 Filed 01/09/20                   Page 3 of 8 PageID 3



7.      Venue is proper in the Northern District of Texas because the events forming the basis of

the suit occurred in this District and one or more of the parties reside in this district.

                                        IV.     COVERAGE

8.      At all material times, Defendant has acted, directly or indirectly, in the interest of an

employer or joint employer with respect to Plaintiff and Class Members.

9.      At all times hereinafter mentioned, Defendant has been an employer within the meaning of

section 3(d) of the FLSA, 29 U.S.C. § 203(d).

10.     At all times hereinafter mentioned, Defendant has been an enterprise within the meaning

of section 3(r) of the FLSA, 29 U.S.C. § 203(r).

11.     At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of section 3(s) the FLSA, 29 U.S.C.

§ 203(s)(1), in that said enterprise has had employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

12.     At all times hereinafter mentioned, Plaintiff and Class Members were individual employees

who were engaged in commerce or in the production of goods for commerce as required by 29

U.S.C. §§ 206–207.

                               V.      FACTUAL ALLEGATIONS

13.     Defendant Megatel Homes, LLC is a new home builder that builds homes in Texas and

elsewhere. It conducts business throughout the United States and does more than $500,000.00 per

year in business.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page - 3
      Case 3:20-cv-00056-N Document 1 Filed 01/09/20               Page 4 of 8 PageID 4



14.    Plaintiff was employed by Defendant during the three years prior to the filing of this suit,

from approximately March 2016 to May 2017 as a salaried, overtime-exempt employee.

15.    At all times, Plaintiff was misclassified by Defendant as an exempt employee. However,

Plaintiff’s duties made him a non-exempt employee under the FLSA because Plaintiff:

       a. did not exercise discretion or independent judgment with respect to matters of

           significance or in performing his primary duties;

       b. did not have the authority to formulate, affect, interpret, or implement management

           policies or operating practices;

       c. did not carry out major assignments in conducting the operations of the business;

       d. did not perform work that affects business operations to a substantial degree;

       e. did not have the authority to commit the employer in matters that have significant

           financial impact;

       f. did not have the authority to waive or deviate from established policies and procedures

           without prior approval;

       g. did not have the authority to negotiate and bind the company on significant matters;

       h. did not provide consultation or expert advice to management;

       i. was not involved in planning long- or short-term business objectives;

       j. did not investigate or resolve matters of significance on behalf of management; and

       k. did not represent the employer in handling complaints, arbitrating disputes, or resolving

           grievances.

16.    Plaintiff was primarily responsible for contacting homeowners after receiving warranty

requests, following the guidelines in the warranty manual with respect to requests, following up




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page - 4
      Case 3:20-cv-00056-N Document 1 Filed 01/09/20                 Page 5 of 8 PageID 5



with homeowners to ensure prompt service, informing the Warranty Manager of problems as

necessary, and monitoring and responding to email daily.

17.    Plaintiff regularly worked 40 or more hours in a workweek at one of Defendant’s places of

business and during the last three years—the period covered by this lawsuit. In fact, Plaintiff often

worked 55 hours or more in a given week. However, Plaintiff was not paid lawfully for doing this

excess work. Defendant knew that Plaintiff worked more than 40 hours per week and it allowed

and directed him to do so without providing proper payment for these excess hours. Instead,

Plaintiff was paid under a pay scheme that paid him a flat salary plus nondiscretionary bonuses,

without regard to the amount of overtime hours he actually worked and without paying him

overtime pay for overtime work.

18.    Plaintiff and Class Members were not lawfully compensated for all hours worked in excess

of 40 in a workweek at the rates required by the FLSA because Defendant misclassified them as

exempt from the overtime provisions of the FLSA. Plaintiff and Class Members routinely worked

more than 40 hours per week but were not paid time-and-one-half their regular rates of pay for all

their excessive hours

19.    Defendant knowingly, willfully, or with reckless disregard carried out its illegal pattern or

practice of failing to pay overtime compensation with respect to Plaintiff and Class Members.

Defendant received complaints from Plaintiff or Class Members regarding these excessive hours

and the failure to compensate for all hours worked but failed to redress these concerns,

necessitating this lawsuit.

20.    On October 9, 2017 Defendant executed a tolling agreement for the statute of limitation

regarding FLSA claims effective July 24, 2017 through fifth day after either party gives written

notice of the cancellation of the agreement. See Exhibit B.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page - 5
      Case 3:20-cv-00056-N Document 1 Filed 01/09/20                Page 6 of 8 PageID 6



                      VI.    COLLECTIVE ACTION ALLEGATIONS

21.    Plaintiff re-alleges and incorporates the above paragraphs as if fully set forth herein.

22.    Plaintiff and Class Members performed the same or similar job duties as one another and

were/are paid under the same pay policy or practice in that they were paid on a salary basis and

received bonuses, regularly worked more than 40 hours per week, and were improperly classified

as exempt employees. Application of this policy or practice does not depend on the personal

circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice that

resulted in the misclassification and non-payment of overtime pay for overtime hours worked that

applied to Plaintiff applies/applied to all Class Members. All Class Members, regardless of their

precise job title, requirements, or rates of pay, are entitled to overtime compensation for hours

worked in excess of 40 hours per week because they were misclassified as exempt employees.

Although the issue of damages may be individual in character, there is no detraction from the

common nucleus of liability facts. The questions of law and fact are common to Plaintiff and Class

Members.

23.    Defendant was aware of its obligations to pay overtime to Plaintiff and Class Members and

failed to do so. Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay overtime compensation with respect to Plaintiff and Class

Members.

               VII. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

24.    Plaintiff re-alleges and incorporates the above paragraphs as if fully set forth herein.

25.    During the relevant period, Defendant has violated and is violating the provisions of

Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207, and Section 215(a)(2), by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce



PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page - 6
         Case 3:20-cv-00056-N Document 1 Filed 01/09/20               Page 7 of 8 PageID 7



within the meaning of the FLSA as aforesaid, for workweeks longer than 40 hours without

compensating such non-exempt employees for their work in excess of 40 hours per week at rates

no less than one-and-one-half times the regular rates for which they were employed. Defendant

has acted willfully in failing to pay Plaintiff and Class Members in accordance with the law.

                                    VIII. RELIEF SOUGHT

26.       WHEREFORE, cause having been shown, Plaintiff prays for judgment against Defendant

as follows:

          a.    For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back wages due to Plaintiff (and those who may join in the suit) and for liquidated damages

equal in amount to the unpaid compensation found due to Plaintiff (and those who may join the

suit);

          b.    For an Order awarding Plaintiff (and those who may join in the suit) the costs of

this action;

          c.    For an Order awarding Plaintiff (and those who may join in the suit) attorneys’ fees;

          d.    For an Order awarding Plaintiff (and those who may join in the suit) pre-judgment

and post-judgment interest at the highest rates allowed by law; and

          e.    For an Order granting such other and further relief as may be necessary and

appropriate.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page - 7
     Case 3:20-cv-00056-N Document 1 Filed 01/09/20                   Page 8 of 8 PageID 8



                                                      Respectfully submitted,

                                                      /s/ J. Derek Braziel
                                                      J. DEREK BRAZIEL
                                                      Texas Bar No. 00793380
                                                      jdbraziel@l-b-law.com
                                                      ELIZABETH BECK
                                                      Texas Bar No. 24097355
                                                      beck@l-b-law.com
                                                      TRAVIS GASPER
                                                      Texas Bar No. 24096881
                                                      gasper@l-b-law.com
                                                      LEE & BRAZIEL, L.L.P.
                                                      1910 Pacific Ave., Ste. 12000
                                                      Dallas, Texas 75201
                                                      (214) 749-1400 phone
                                                      (214) 749-1010 fax

                                                      JILL J. WEINBERG
                                                      State Bar No. 2108440
                                                      WEINBERG LAW FIRM, PLLC
                                                      6425 Willow Creek Drive
                                                      Plano, Texas 75093
                                                      Telephone: (972) 403-3330
                                                      Email: jillwlfirm@gmail.com

                                                      ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of January, I electronically filed the foregoing document

with the Court’s ECF system. Service of this Complaint will be made on Defendant with summons

to be issued by the Clerk per the Federal Rules of Civil Procedure.

                                                      /s/ J. Derek Braziel
                                                      J. DEREK BRAZIEL




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page - 8
